MEMORANDUM **
Jan C. Rust appeals pro se the district court’s order denying her third Fed. R.Civ.P. 60(b) motion. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion, see Pasatiempo by Pasatiempo v. Aizawa, 103 F.3d 796, 801 (9th Cir.1996), and we affirm.
The district court did not abuse its discretion by denying Rust’s motion for relief from judgment because it merely reargued issues that the court had already considered and rejected, see Am. Ironworks & Erectors, Inc. v. N. Am. Constr. Corp., 248 F.3d 892, 899 (9th Cir.2001), and did not satisfy any of the grounds for relief articulated in Fed.R.Civ.P. 60(b), see School Dist. No. 1J, Multnomah County, Or. v. AcandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 363.